Citation Nr: 1235691	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  08-35 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from September to November 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefit sought on appeal.  

In December 2009, the Veteran presented testimony at a hearing conducted at the Wichita RO before a Decision Review Officer (DRO).  In August 2010, the Veteran presented testimony at a personal hearing conducted at the RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Transcripts of these personal hearings are in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his pre-existing bilateral pes planus was aggravated beyond its natural progression during his military service.  The Veteran's July 1980 entrance examination reflects that his feet were marked "abnormal" and there was a notation that he had "pes planus grade II/III."  

Where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 (West 2002) applies.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153.  "If the presumption of aggravation under section 1153 arises (because there was an increase in disability in service), the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2011).

The Veteran's service treatment records show that shortly after his service entrance, he began to seek treatment for his feet.  Specifically, in September 1980, the Veteran was treated for his pes planus and was told to wear arch supports.  In October 1980 records, the Veteran was found to have painful pes planus and was determined to be unable to train, run, march, or perform duty due to foot pain.  He did not have relief from arch supports, ace wraps, ice, or a limited duty profile.  He was observed to have pes planus foot and pain in the arch.  An x-ray showed decreased CIA (caneal inclination angle), increased talocalcaneal angle, and increased (illegible) talar adduction.  The assessment was painful pes planus which prohibits performance of duty or training.  The recommendation was EPTS (existed prior to service) separation.  An October 1980 physical profile record showed bilateral pes planus with a restriction of no further training and notation that the Veteran was awaiting a medical board.  The Veteran separated from service in November 1980.

As indicated by the Veteran's service treatment records, the presumption of aggravation arises in his case because his pre-existing bilateral pes planus appears to have undergone an increase in severity during service.  For instance, the Veteran's pes planus was not noted to be painful or cause an inability to perform his duties until he entered service.  Thus, the burden now shifts to VA to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the apparent increase in the Veteran's pes planus was due to the natural progress of the disease.

Additionally, the Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  

In this regard, the Veteran testified that he has continued to have pain in his feet following his separation from service until the present.  Board Hearing Tr. at 9.  He reported that approximately five years after his separation, he was able to see a doctor for his feet.  The Veteran testified that he told the doctor that his feet hurt all the time and the doctor stated that the Veteran needed good footwear.  The Veteran identified the doctor who treated him as Dr. Thomas Klein who now works at Family Medicine East.  The Veteran added that he has not sought treatment for his feet since he saw Dr. Klein.  Board Hearing Tr. at 5-7.  

The Board observes that the Veteran is competent to report that he has continued to experience pain in his feet since his separation from service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In particular, he testified that he has worked for the City of Wichita for over 25 years and experiences pain in his feet every day.  DRO Hearing Tr. at 6-7.  Based on the current evidence of record, the Board has no reason to question the credibility of his report.  However, the Veteran is not competent to state that his pre-existing pes planus underwent a permanent increase in severity as the result of his military service.  Accordingly, because the Board finds that there is evidence that the Veteran has a current foot disability as reflected by the Veteran's testimony, but the record does not contain evidence of a current medical diagnosis of such, nor is there an opinion as to whether the Veteran's pre-existing pes planus underwent a permanent increase in severity during service, a remand is necessary for a VA examination.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, as the Veteran has identified receiving private treatment from Dr. Klein in 1985 and has identified his current place of employment, attempts to obtain any records pertaining to the Veteran's feet should be made.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  After securing any necessary release, obtain the Veteran's private treatment records dated in 1985 pertaining to his bilateral pes planus from Dr. Thomas Klein, who is currently employed at Family Medicine East.  

2.  After the development in #1 has been completed, schedule the Veteran for a VA examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, any post-service medical records obtained, and assertions.  The examiner should provide all relevant diagnoses pertaining to the claim for bilateral pes planus.  

The examiner should note the July 1980 entrance finding of "pes planus grade II/III."  After reviewing the service treatment records, to include those reflecting that the Veteran was unable to perform his service duties in October 1980, the examiner should opine whether it is clear and unmistakable (i.e., obvious or manifest) that the apparent increase in severity of the Veteran's preexisting bilateral pes planus during service was due to the natural progression of the disorder. 

In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition (pes planus), as contrasted with symptoms, has permanently worsened.  

The examiner should observe that the standard in this case is NOT whether it is at least as likely as not.  On the contrary, the standard is whether it is clear and unmistakable.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
BARBARA C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


